Citation Nr: 1543607	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-26 461	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968

In July 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the file.  The Board remanded the claim in December 2014.  In March 2015, the RO increased PTSD to 50 percent for the entire appeal period.  The Veteran was notified of the increase in a June 2015 letter; however, to the extent that it has not yet been implemented, the increased rating for PTSD that has already been granted should be carried out.

The issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

On June 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he was satisfied with the current 50 percent rating.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2015, the Veteran, through his authorized representative, indicated that he was satisfied with the 50 percent rating assigned to his PTSD.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


